EXHIBIT 10.5

CORPORATE INTEGRITY AGREEMENT

BETWEEN THE

OFFICE OF INSPECTOR GENERAL

OF THE

DEPARTMENT OF HEALTH AND HUMAN SERVICES

AND

PROGENITY, INC.

I. PREAMBLE

Progenity, Inc. (Progenity) hereby enters into this Corporate Integrity
Agreement (CIA) with the Office of Inspector General (OIG) of the United States
Department of Health and Human Services (HHS) to promote compliance with the
statutes, regulations, and written directives of Medicare, Medicaid, and all
other Federal health care programs (as defined in 42 U.S.C. § 1320a-7b(f))
(Federal health care program requirements). Contemporaneously with this CIA,
Progenity is entering into a Settlement Agreement with the United States.

Prior to the Effective Date of this CIA, Progenity voluntarily established a
Compliance Program which includes, among other things, a Chief Compliance
Officer (CCO) and Compliance Committee, internal monitoring by the CCO and
Compliance Committee, compliance updates provided to the Board of Directors,
regular compliance training and education for employees, written compliance
policies and procedures, and a disclosure program. Progenity shall continue
these and other aspects of its Compliance Program throughout the term of this
CIA and shall do so in accordance with the terms set forth below.

II. TERM AND SCOPE OF THE CIA

A. The period of the compliance obligations assumed by Progenity under this CIA
shall be five years from the effective date of this CIA. The “Effective Date”
shall be the date on which the final signatory of this CIA executes this CIA.
Each one-year period, beginning with the one-year period following the Effective
Date, shall be referred to as a “Reporting Period.”

 

Progenity, Inc.

Corporate Integrity Agreement

 

1



--------------------------------------------------------------------------------

B. Sections VII, X, and XI shall expire no later than 120 days after OIG’s
receipt of: (1) Progenity’s final annual report; or (2) any additional materials
submitted by Progenity pursuant to OIG’s request, whichever is later.

C. The scope of this CIA shall be governed by the following definitions:

1. “Arrangements” shall mean:

 

  a.

every arrangement or transaction that involves, directly or indirectly, the
offer, payment, solicitation, or receipt of anything of value; and is between
Progenity and any actual or potential source of health care business or
referrals to Progenity or any actual or potential recipient of health care
business or referrals from Progenity; or

 

  b.

every financial relationship (as defined in 42 C.F.R. § 411.354(a)) that is
between Progenity and a physician (or a physician’s immediate family member (as
defined at 42 C.F.R. § 411.351)) who makes a referral (as defined at 42 U.S.C. §
1395nn(h)(5)) to Progenity for designated health services (as defined at 42
U.S.C. § 1395nn(h)(6)).

 

  2.

The term “source of health care business or referrals” shall mean any individual
or entity that refers, recommends, arranges for, orders, leases, or purchases
any good, facility, item, or service for which payment may be made in whole or
in part by a Federal health care program.

 

  3.

The term “recipient of health care business or referrals” shall mean any
individual or entity (1) to whom Progenity refers an individual for the
furnishing or arranging for the furnishing of any item or service, or (2) from
whom Progenity purchases, leases or orders or arranges for or recommends the
purchasing, leasing, or ordering of any good, facility, item, or service for
which payment may be made in whole or in part by a Federal health care program.

 

  4.

“Focus Arrangements” means every Arrangement that:

 

Progenity, Inc.

Corporate Integrity Agreement

 

2



--------------------------------------------------------------------------------

  a.

is between Progenity and any actual source or recipient of health care business
or referrals and involves, directly or indirectly, the offer, payment, or
provision of anything of value; or

 

  b.

is between Progenity and any physician (or a physician’s immediate family member
(as defined at 42 C.F.R. § 411.351)) who makes a referral (as defined at 42
U.S.C. § 1395nn(h)(5)) to Progenity for designated health services (as defined
at 42 U.S.C. §1395nn(h)(6)).

Notwithstanding the foregoing provisions of Section II.C.4, any Arrangement that
satisfies the requirements of 42 C.F.R. § 411.356 (ownership or investment
interests), 42 C.F.R. § 411.357(g) (remuneration unrelated to the provision of
designated health services); 42 C.F.R. § 411.357(i) (payments by a physician for
items and services); 42 C.F.R. § 411.357(k) (non-monetary compensation); 42
C.F.R. § 411.357(m) (medical staff incidental benefits), 42 C.F.R. § 411.357(o)
(compliance training), 42 C.F.R. § 411.357(q) (referral services), 42 C.F.R. §
411.357(s) (professional courtesy), or 42 C.F.R. § 357(u) (community-wide health
information systems), shall not be considered a Focus Arrangement for purposes
of this CIA, provided that Progenity maintains sufficient documentation to
demonstrate compliance with the applicable exceptions to 42 U.S.C. § 1395nn
(Stark Law). Such documentation shall be made available to OIG upon request.

 

  5.

“Covered Persons” includes:

 

  a.

all owners who are natural persons (other than shareholders who: (1) have an
ownership interest of less than 5% and (2) acquired the ownership interest
through public trading), officers, directors, and employees of Progenity; and

 

  b.

all contractors, subcontractors, agents, and other persons who furnish patient
care items or services or who perform billing or coding functions on behalf of
Progenity excluding vendors whose sole connection with Progenity is selling or
otherwise providing medical supplies or equipment to Progenity.

 

Progenity, Inc.

Corporate Integrity Agreement

 

3



--------------------------------------------------------------------------------

Notwithstanding the above, this term presumptively does not include part-time or
per diem employees, contractors, subcontractors, agents, and other persons who
are not reasonably expected to work more than 160 hours per year, except that
any such natural persons in such categories shall become “Covered Persons” at
the point when they work more than 160 hours during a Reporting Period.

6. “Arrangements Covered Persons” includes each Covered Person who is involved
with the development, approval, management, or review of Progenity’s
Arrangements.

III. CORPORATE INTEGRITY OBLIGATIONS

Progenity shall establish and maintain a Compliance Program that includes the
following elements:

A. Compliance Officer and Committee, Board of Directors, and Management
Compliance Obligations

1. Compliance Officer. Within 90 days after the Effective Date, Progenity shall
appoint a Compliance Officer and shall maintain a Compliance Officer for the
term of the CIA. The Compliance Officer shall be an employee and a member of
senior management of Progenity, shall report directly to the Chief Executive
Officer or the President of Progenity, and shall not be, or be subordinate to,
the General Counsel or Chief Financial Officer or have any responsibilities that
involve acting in any capacity as legal counsel or supervising legal counsel
functions for Progenity. The Compliance Officer shall be responsible for,
without limitation:

 

  a.

developing and implementing policies, procedures, and practices designed to
ensure compliance with the requirements set forth in this CIA and with Federal
health care program requirements;

 

  b.

making periodic (at least quarterly) reports regarding compliance matters in
person to the Board of Directors of Progenity (Board) and shall be authorized to
report on such matters to the Board at any time. Written documentation of

 

Progenity, Inc.

Corporate Integrity Agreement

 

4



--------------------------------------------------------------------------------

  the Compliance Officer’s reports to the Board shall be made available to OIG
upon request; and

 

  c.

monitoring the day-to-day compliance activities engaged in by Progenity as well
as any reporting obligations created under this CIA.

Any noncompliance job responsibilities of the Compliance Officer shall be
limited and must not interfere with the Compliance Officer’s ability to perform
the duties outlined in this CIA.

Progenity shall report to OIG, in writing, any changes in the identity of the
Compliance Officer, or any actions or changes that would affect the Compliance
Officer’s ability to perform the duties necessary to meet the obligations in
this CIA, within five business days after such a change.

2. Compliance Committee. Within 90 days after the Effective Date, Progenity
shall appoint a Compliance Committee. The Compliance Committee shall, at a
minimum, include the Compliance Officer and other members of senior management
necessary to meet the requirements of this CIA (e.g., senior executives of
relevant departments, such as billing, clinical, human resources, audit, and
operations). The Compliance Officer shall chair the Compliance Committee and the
Compliance Committee shall support the Compliance Officer in fulfilling his/her
responsibilities (e.g., shall assist in the analysis of Progenity’s risk areas
and shall oversee monitoring of internal and external audits and
investigations). The Compliance Committee shall meet at least quarterly. The
minutes of the Compliance Committee meetings shall be made available to OIG upon
request.

Progenity shall report to OIG, in writing, any changes in the composition of the
Compliance Committee, or any actions or changes that would affect the Compliance
Committee’s ability to perform the duties necessary to meet the obligations in
this CIA, within 15 business days after such a change.

3. Board Compliance Obligations. The Board of Progenity shall be responsible for
the review and oversight of matters related to compliance with Federal health
care program requirements and the obligations of this CIA. The Board must
include independent (i.e., non-employee and non-executive) members.

 

Progenity, Inc.

Corporate Integrity Agreement

 

5



--------------------------------------------------------------------------------

The Board shall, at a minimum, be responsible for the following:

 

  a.

meeting at least quarterly to review and oversee Progenity’s compliance program,
including but not limited to the performance of the Compliance Officer and
Compliance Committee;

 

  b.

submitting to the OIG a description of the documents and other materials it
reviewed, as well as any additional steps taken, such as the engagement of an
independent advisor or other third party resources, in its oversight of the
compliance program and in support of making the resolution below during each
Reporting Period; and

 

  c.

for each Reporting Period of the CIA, adopting a resolution, signed by each
member of the Board summarizing its review and oversight of Progenity’s
compliance with Federal health care program requirements and the obligations of
this CIA.

At minimum, the resolution shall include the following language:

“The Board has made a reasonable inquiry into the operations of Progenity’s
Compliance Program including the performance of the Compliance Officer and the
Compliance Committee. Based on its inquiry and review, the Board has concluded
that, to the best of its knowledge, Progenity has implemented an effective
Compliance Program to meet Federal health care program requirements and the
obligations of the CIA.”

If the Board is unable to provide such a conclusion in the resolution, the Board
shall include in the resolution a written explanation of the reasons why it is
unable to provide the conclusion and the steps it is taking to implement an
effective Compliance Program at Progenity.

Progenity shall report to OIG, in writing, any changes in the composition of the
Board, or any actions or changes that would affect the Board’s ability to
perform the

 

Progenity, Inc.

Corporate Integrity Agreement

 

6



--------------------------------------------------------------------------------

duties necessary to meet the obligations in this CIA, within 15 business days
after such a change.

4. Management Certifications. In addition to the responsibilities set forth in
this CIA for all Covered Persons, certain Progenity employees (Certifying
Employees) are specifically expected to monitor and oversee activities within
their areas of authority and shall annually certify that the applicable
Progenity department is in compliance with applicable Federal health care
program requirements and with the obligations of this CIA. These Certifying
Employees shall include, at a minimum, the following: Chief Executive Officer;
Chief Financial Officer; Chief Operating Officer; Chief Commercial Officer;
Chief Scientific Officer; Chief Medical Officer; and Chief Information Officer.
For each Reporting Period, each Certifying Employee shall sign a certification
that states:

“I have been trained on and understand the compliance requirements and
responsibilities as they relate to [insert name of department], an area under my
supervision. My job responsibilities include ensuring compliance with regard to
the [insert name of department] with all applicable Federal health care program
requirements, obligations of the Corporate Integrity Agreement, and Progenity
policies, and I have taken steps to promote such compliance. To the best of my
knowledge, the [insert name of department] of Progenity is in compliance with
all applicable Federal health care program requirements and the obligations of
the Corporate Integrity Agreement. I understand that this certification is being
provided to and relied upon by the United States.”

If any Certifying Employee is unable to provide such a certification, the
Certifying Employee shall provide a written explanation of the reasons why he or
she is unable to provide the certification outlined above.

Within 90 days after the Effective Date, Progenity shall develop and implement a
written process for Certifying Employees to follow for the purpose of completing
the certification required by this section (e.g., reports that must be reviewed,
assessments that must be completed, sub-certifications that must be obtained,
etc. prior to the Certifying Employee making the required certification).

 

Progenity, Inc.

Corporate Integrity Agreement

 

7



--------------------------------------------------------------------------------

  B.

Written Standards

Within 90 days after the Effective Date, Progenity shall develop and implement
written policies and procedures regarding the operation of its compliance
program, including the compliance program requirements outlined in this CIA and
Progenity’s compliance with Federal health care program requirements (Policies
and Procedures). The Policies and Procedures also shall address:

 

  a.

42 U.S.C. § 1320a-7b(b) (Anti-Kickback Statute) and the Stark Law, and the
regulations and other guidance documents related to these statutes, and business
or financial arrangements or contracts that generate unlawful Federal health
care program business in violation of the Anti-Kickback Statute or the Stark
Law; and

 

  b.

the requirements set forth in Section III.D (Compliance with the Anti-Kickback
Statute and Stark Law).

The Policies and Procedures shall be made available to all Covered Persons.
Throughout the term of this CIA, Progenity shall enforce its Policies and
Procedures and shall make compliance with its Policies and Procedures an element
of evaluating the performance of all employees.

At least annually (and more frequently, if appropriate), Progenity shall assess
and update, as necessary, the Policies and Procedures. Any revised or new
Policies and Procedures shall be made available to all Covered Persons.

All Policies and Procedures shall be made available to OIG upon request.

 

  C.

Training and Education

1. Covered Persons Training. Within 90 days after the Effective Date, Progenity
shall develop a written plan (Training Plan) that outlines the steps Progenity
will take to ensure that all Covered Persons receive at least annual training
regarding Progenity’s CIA requirements and Compliance Program and the applicable
Federal health care program requirements, including the requirements of the
Anti-Kickback Statute and the Stark Law; and that all Arrangements Covered
Persons receive at least annual training

 

Progenity, Inc.

Corporate Integrity Agreement

 

8



--------------------------------------------------------------------------------

regarding: (i) Arrangements that potentially implicate the Anti-Kickback Statute
or the Stark Law, as well as the regulations and other guidance documents
related to these statutes; (ii) Progenity’s policies, procedures, and other
requirements relating to Arrangements and Focus Arrangements, including but not
limited to the Focus Arrangements Tracking System, the internal review and
approval process, and the tracking of remuneration to and from sources of health
care business or referrals required by Section III.D of the CIA; (iii) the
personal obligation of each individual involved in the development, approval,
management, or review of Progenity’s Arrangements to know the applicable legal
requirements and the Progenity’s policies and procedures; (iv) the legal
sanctions under the Anti-Kickback Statute and the Stark Law; and (v) examples of
violations of the Anti-Kickback Statute and the Stark Law.

The Training Plan shall include information regarding the following: training
topics, identification of Covered Persons and Arrangements Covered Persons
required to attend each training session, length of the training sessions(s),
schedule for training, and format of the training. Progenity shall furnish
training to its Covered Persons and Arrangements Covered Persons pursuant to the
Training Plan during each Reporting Period.

2. Board Training. In addition to the training described in Section III.C.1,
within 90 days after the Effective Date, each member of the Board shall receive
training regarding the corporate governance responsibilities of board members,
and the responsibilities of board members with respect to review and oversight
of the Compliance Program. Specifically, the training shall address the unique
responsibilities of health care Board members, including the risks, oversight
areas, and strategic approaches to conducting oversight of a health care entity.
This training may be conducted by an outside compliance expert hired by the
Board and should include a discussion of the OIG’s guidance on Board member
responsibilities.

New members of the Board shall receive the Board training described above within
30 days after becoming a member or within 90 days after the Effective Date,
whichever is later.

3. Training Records. Progenity shall make available to OIG, upon request,
training materials and records verifying the training described in Sections
III.C.1 and IIIC.2 has been provided as required.

 

Progenity, Inc.

Corporate Integrity Agreement

 

9



--------------------------------------------------------------------------------

  D.

Compliance with the Anti-Kickback Statute and Stark Law

1. Focus Arrangements Procedures. Within 90 days after the Effective Date,
Progenity shall create procedures reasonably designed to ensure that each
existing and new or renewed Focus Arrangement does not violate the Anti-Kickback
Statute and/or the Stark Law or the regulations and guidance related to these
statutes (Focus Arrangements Procedures). These procedures shall include the
following:

 

  a.

creating and maintaining a centralized tracking system for all existing and new
or renewed Focus Arrangements and the information specified in Sections
III.D.1.b-f below for each existing and new or renewed Focus Arrangement (Focus
Arrangements Tracking System);

 

  b.

documenting the names and positions of the Arrangements Covered Person(s)
involved in the negotiation, review, and approval of all Focus Arrangements;

 

  c.

tracking all remuneration to and from all parties to Focus Arrangements, to
ensure that the parties are complying with the financial terms of the Focus
Arrangements and that the Focus Arrangements are commercially reasonable;

 

  d.

documenting all fair market value determination(s) for any Focus Arrangement,
including the fair market value amount or range and corresponding time
period(s), the date(s) of completion of the fair market valuation(s), the
individuals or entities that determined the fair market value amount or range,
and the names and positions of the Covered Person(s) who received and/or were
otherwise involved with the fair market value determination(s);

 

  e.

tracking service and activity logs to ensure that parties to the Focus
Arrangement are performing the services required under the applicable Focus
Arrangement(s) (if applicable);

 

Progenity, Inc.

Corporate Integrity Agreement

 

10



--------------------------------------------------------------------------------

  f.

monitoring the use of leased space, medical supplies, medical devices,
equipment, or other patient care items to ensure that such use is consistent
with the terms of the applicable Focus Arrangement(s) (if applicable);

 

  g.

establishing and implementing a written review and approval process for Focus
Arrangements, the purpose of which is to ensure that all existing and new or
renewed Focus Arrangements do not violate the Anti-Kickback Statute and Stark
Law, and that includes at least the following: (i) a legal review of all Focus
Arrangements by counsel with expertise in the Anti-Kickback Statute and Stark
Law, (ii) a process for specifying and documenting the business need or business
rationale for all Focus Arrangements, and (iii) a process for determining and
documenting the fair market value of the remuneration specified in the Focus
Arrangement;

 

  h.

ensuring that all existing Focus Arrangements are subject to the review and
approval process described in Section III.D.1.g above;

 

  i.

requiring the Compliance Officer to review the Focus Arrangements Tracking
System, internal review and approval process, and other Focus Arrangements
Procedures on at least an annual basis and to provide a report on the results of
such review to the Compliance Committee; and

 

  j.

implementing effective responses when suspected violations of the Anti-Kickback
Statute and Stark Law are discovered, including disclosing Reportable Events and
quantifying and repaying Overpayments pursuant to Sections III.J and III.K when
appropriate.

2. New or Renewed Focus Arrangements. No later than 90 days after the Effective
Date, and prior to entering into new Focus Arrangements or renewing existing
Focus Arrangements, in addition to complying with the Focus Arrangements

 

Progenity, Inc.

Corporate Integrity Agreement

 

11



--------------------------------------------------------------------------------

Procedures set forth above, Progenity shall comply with the following
requirements (Focus Arrangements Requirements):

 

  a.

Ensure that all new or renewed written Focus Arrangements are signed by
Progenity and the other party(ies) to the Focus Arrangement prior to the payment
or receipt of any remuneration pursuant to the Focus Arrangement;

 

  b.

Ensure that all new or renewed Focus Arrangements have been subject to the
written review and approval process described in Section III.D.1.g prior to the
payment or receipt of any remunerations pursuant to the Focus Arrangement, and
that Progenity maintains appropriate documentation of the review and approval of
such Focus Arrangement; and

 

  c.

Include in any new or renewed written agreement a certification by the parties
to the Focus Arrangement that the parties shall not violate the Anti-Kickback
Statute and the Stark Law with respect to the performance of the Arrangement.

3. Records Retention and Access. Progenity shall retain and make available to
OIG, upon request, the Focus Arrangements Tracking System and all supporting
documentation of the Focus Arrangements subject to this Section and, to the
extent available, all non-privileged communications related to the Focus
Arrangements and the actual performance of the duties under the Focus
Arrangements.

 

  E.

Review Procedures

1. General Description.

 

  a.

Engagement of Independent Review Organization. Within 90 days after the
Effective Date, Progenity shall engage an entity (or entities), such as an
accounting, auditing or consulting firm, to perform the claims review described
in Section III.E.3 and, within 90 days after the Effective Date, Progenity shall
engage a law or consulting firm or a lawyer to perform

 

Progenity, Inc.

Corporate Integrity Agreement

 

12



--------------------------------------------------------------------------------

  the arrangements review described in Section III.E.2. The entity (or entities)
engaged to perform the claims review and the arrangements review are referred to
hereinafter as the “Independent Review Organization” or “IRO.” The applicable
requirements relating to the IRO are outlined in Appendix A to this CIA, which
is incorporated by reference.

 

  b.

Retention of Records. The IRO and Progenity shall retain and make available to
OIG, upon request, all work papers, supporting documentation, correspondence,
and draft reports (those exchanged between the IRO and Progenity) related to the
reviews.

 

  c.

Responsibilities and Liabilities. Nothing in this Section III.E affects
Progenity’s responsibilities or liabilities under any criminal, civil, or
administrative laws or regulations applicable to any Federal health care program
including, but not limited to, the Anti-Kickback Statute and/or the Stark Law.

 

  d.

Access to Records and Personnel. Progenity shall ensure that the IRO has access
to all records and personnel necessary to complete the reviews listed in this
Section III.E and that all records furnished to the IRO are accurate and
complete.

2. Arrangements Review. The IRO shall perform an Arrangements Review and prepare
an Arrangements Review Report as outlined in Appendix B to this CIA, which is
incorporated by reference.

3. Claims Review. The IRO shall review claims submitted by Progenity and
reimbursed by the Medicare and Medicaid programs, to determine whether the
medical necessity of the items and services furnished was appropriately
documented and whether the claims were correctly coded, submitted and reimbursed
(Claims Review) and shall prepare a Claims Review Report, as outlined in
Appendix C to this CIA, which is incorporated by reference.

 

Progenity, Inc.

Corporate Integrity Agreement

 

13



--------------------------------------------------------------------------------

4. Certifications. The IRO for the Claims Reviews shall include in its report(s)
to Progenity a certification that the IRO has (a) evaluated its professional
independence and objectivity with respect to the reviews required under this
Section III.E and (b) concluded that it is, in fact, independent and objective,
in accordance with the requirements specified in Appendix A to this CIA. The
IRO’s certification shall include a summary of all current and prior engagements
between Progenity and the IRO. The IRO for the Arrangements Review shall include
in its report(s) to Progenity a certification that the IRO (a) does not
currently represent or is not currently employed or engaged by Progenity and
(b) does not have a current or prior relationship to Progenity or its owners,
officers, or directors that would cause a reasonable person to question the
IRO’s objectivity in performing the reviews required by Section III.E. The IRO’s
certification shall include a summary of any current and prior relationships
between Progenity or its owners, officers, or directors and the IRO.

F. Risk Assessment and Internal Review Process

Within 90 days after the Effective Date, Progenity shall develop and implement a
centralized annual risk assessment and internal review process to identify and
address risks associated with Arrangements (as defined in Section II.C.1 above)
and Progenity’s participation in the Federal health care programs, including but
not limited to the risks associated with the submission of claims for items and
services furnished to Medicare and Medicaid program beneficiaries. The
Compliance Committee shall be responsible for implementation and oversight of
the risk assessment and internal review process. The risk assessment and
internal review process shall be conducted at least annually and shall require
Progenity to: (1) identify and prioritize risks, (2) develop internal audit work
plans related to the identified risk areas, (3) implement the internal audit
work plans, (4) develop corrective action plans in response to the results of
any internal audits performed, and (5) track the implementation of the
corrective action plans in order to assess the effectiveness of such plans.
Progenity shall maintain the risk assessment and internal review process for the
term of the CIA.

G. Disclosure Program

Within 90 days after the Effective Date, Progenity shall establish a Disclosure
Program that includes a mechanism (e.g., a toll-free compliance telephone line)
to enable individuals to disclose, to the Compliance Officer or some other
person who is not in the disclosing individual’s chain of command, any
identified issues or questions associated

 

Progenity, Inc.

Corporate Integrity Agreement

 

14



--------------------------------------------------------------------------------

with Progenity’s policies, conduct, practices, or procedures with respect to a
Federal health care program believed by the individual to be a potential
violation of criminal, civil, or administrative law. Progenity shall
appropriately publicize the existence of the disclosure mechanism (e.g., via
periodic e-mails to employees or by posting the information in prominent common
areas).

The Disclosure Program shall emphasize a nonretribution, nonretaliation policy,
and shall include a reporting mechanism for anonymous communications for which
appropriate confidentiality shall be maintained. The Disclosure Program also
shall include a requirement that all of Progenity’s Covered Persons shall be
expected to report suspected violations of any Federal health care program
requirements to the Compliance Officer or other appropriate individual
designated by Progenity. Upon receipt of a disclosure, the Compliance Officer
(or designee) shall gather all relevant information from the disclosing
individual. The Compliance Officer (or designee) shall make a preliminary, good
faith inquiry into the allegations set forth in every disclosure to ensure that
he or she has obtained all of the information necessary to determine whether a
further review should be conducted. For any disclosure that is sufficiently
specific so that it reasonably: (1) permits a determination of the
appropriateness of the alleged improper practice; and (2) provides an
opportunity for taking corrective action, Progenity shall conduct an internal
review of the allegations set forth in the disclosure and ensure that proper
follow-up is conducted.

The Compliance Officer (or designee) shall maintain a disclosure log and shall
record all disclosures, whether or not related to a potential violation of
criminal, civil, or administrative law related to the Federal health care
programs, in the disclosure log within two business days of receipt of the
disclosure. The disclosure log shall include a summary of each disclosure
received (whether anonymous or not), the individual or department responsible
for reviewing the disclosure, the status of the review, and any corrective
action taken in response to the review.

H. Ineligible Persons

1. Definitions. For purposes of this CIA:

 

  a.

an “Ineligible Person” shall include an individual or entity who:

 

Progenity, Inc.

Corporate Integrity Agreement

 

15



--------------------------------------------------------------------------------

  i.

is currently excluded from participation in any Federal health care program; or

 

  ii.

has been convicted of a criminal offense that falls within the scope of 42
U.S.C. § 1320a-7(a), but has not yet been excluded.

 

  b.

“Exclusion List” means the HHS/OIG List of Excluded Individuals/Entities (LEIE)
(available through the Internet at http://www.oig.hhs.gov).

2. Screening Requirements. Progenity shall ensure that all prospective and
current Covered Persons are not Ineligible Persons, by implementing the
following screening requirements.

 

  a.

Progenity shall screen all prospective Covered Persons against the Exclusion
List prior to engaging their services and, as part of the hiring or contracting
process or medical staff credentialing process, shall require such Covered
Persons to disclose whether they are Ineligible Persons.

 

  b.

Progenity shall screen all current Covered Persons against the Exclusion List
within 90 days after the Effective Date and on a monthly basis thereafter.

 

  c.

Progenity shall implement a policy requiring all Covered Persons to disclose
immediately if they become an Ineligible Person.

Nothing in this Section III.H affects Progenity’s responsibility to refrain from
(and liability for) billing Federal health care programs for items or services
furnished, ordered, or prescribed by an excluded person. Progenity understands
that items or services furnished, ordered, or prescribed by excluded persons are
not payable by Federal health care programs and that Progenity may be liable for
overpayments and/or criminal, civil, and administrative sanctions for employing
or contracting with an excluded person regardless of whether Progenity meets the
requirements of Section III.H.

 

Progenity, Inc.

Corporate Integrity Agreement

 

16



--------------------------------------------------------------------------------

3. Removal Requirement. If Progenity has actual notice that a Covered Person has
become an Ineligible Person, Progenity shall remove such Covered Person from
responsibility for, or involvement with, Progenity’s business operations related
to the Federal health care program(s) from which such Covered Person has been
excluded and shall remove such Covered Person from any position for which the
Covered Person’s compensation or the items or services furnished, ordered, or
prescribed by the Covered Person are paid in whole or part, directly or
indirectly, by any Federal health care program(s) from which the Covered Person
has been excluded at least until such time as the Covered Person is reinstated
into participation in such Federal health care program(s).

4. Pending Charges and Proposed Exclusions. If Progenity has actual notice that
a Covered Person is charged with a criminal offense that falls within the scope
of 42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed for exclusion
during the Covered Person’s employment or contract term or during the term of a
physician’s or other practitioner’s medical staff privileges, Progenity shall
take all appropriate actions to ensure that the responsibilities of that Covered
Person have not and shall not adversely affect the quality of care rendered to
any beneficiary or the accuracy of any claims submitted to any Federal health
care program.

I. Notification of Government Investigation or Legal Proceeding

Within 30 days after discovery, Progenity shall notify OIG, in writing, of any
ongoing investigation or legal proceeding known to Progenity conducted or
brought by a governmental entity or its agents involving an allegation that
Progenity has committed a crime or has engaged in fraudulent activities. This
notification shall include a description of the allegation, the identity of the
investigating or prosecuting agency, and the status of such investigation or
legal proceeding. Progenity shall also provide written notice to OIG within 30
days after the resolution of the matter, and shall provide OIG with a
description of the findings and/or results of the investigation or proceeding,
if any.

J. Overpayments

1. Definition of Overpayments. An “Overpayment” means any funds that Progenity
receives or retains under any Federal health care program to which Progenity,
after applicable reconciliation, is not entitled to under such Federal health
care program.

 

Progenity, Inc.

Corporate Integrity Agreement

 

17



--------------------------------------------------------------------------------

2. Overpayment Policies and Procedures. Within 90 days after the Effective Date,
Progenity shall develop and implement written policies and procedures regarding
the identification, quantification and repayment of Overpayments received from
any Federal health care program.

K. Reportable Events

1. Definition of Reportable Event. For purposes of this CIA, a “Reportable
Event” means anything that involves:

 

  a.

a substantial Overpayment;

 

  b.

a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program for which penalties or exclusion may be authorized;

 

  c.

the employment of or contracting with a Covered Person who is an Ineligible
Person as defined by Section III.H.1.a; or

 

  d.

the filing of a bankruptcy petition by Progenity.

A Reportable Event may be the result of an isolated event or a series of
occurrences.

2. Reporting of Reportable Events. If Progenity determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Progenity shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists.

3. Reportable Events under Section III.K.1.a. and III.K.1.b. For Reportable
Events under Section III.K.1.a and b, the report to OIG shall include:

 

  a.

a complete description of all details relevant to the Reportable Event,
including, at a minimum, the types of claims, transactions, or other conduct
giving rise to the Reportable Event; the period during which the conduct
occurred; and the

 

Progenity, Inc.

Corporate Integrity Agreement

 

18



--------------------------------------------------------------------------------

  names of entities and individuals believed to be implicated, including an
explanation of their roles in the Reportable Event;

 

  b.

a statement of the Federal criminal, civil or administrative laws that are
probably violated by the Reportable Event, if any;

 

  c.

the Federal health care programs affected by the Reportable Event;

 

  d.

a description of the steps taken by Progenity to identify and quantify any
Overpayments; and

 

  e.

a description of Progenity’s actions taken to correct the Reportable Event and
prevent it from recurring.

If the Reportable Event involves an Overpayment, within 60 days of
identification of the Overpayment, Progenity shall repay the Overpayment, in
accordance with the requirements of 42 U.S.C. § 1320a-7k(d) and any applicable
regulations and Centers for Medicare and Medicaid (CMS) guidance and provide OIG
with a copy of the notification and repayment.

4. Reportable Events under Section III.K.1.c. For Reportable Events under
Section III.K.1.c, the report to OIG shall include:

 

  a.

the identity of the Ineligible Person and the job duties performed by that
individual;

 

  b.

the dates of the Ineligible Person’s employment or contractual relationship or
medical staff membership;

 

  c.

a description of the Exclusion List screening that Progenity completed before
and/or during the Ineligible Person’s employment or contract or medical staff
membership and any flaw or breakdown in the Ineligible Persons screening process

 

Progenity, Inc.

Corporate Integrity Agreement

 

19



--------------------------------------------------------------------------------

  that led to the hiring or contracting with or credentialing the Ineligible
Person;

 

  d.

a description of how the Ineligible Person was identified; and

 

  e.

a description of any corrective action implemented to prevent future employment
or contracting with or credentialing an Ineligible Person.

5. Reportable Events under Section III.K.1.d. For Reportable Events under
Section III.K.1.d, the report to the OIG shall include documentation of the
bankruptcy filing and a description of any Federal health care program
authorities implicated.

6. Reportable Events Involving the Stark Law. Notwithstanding the reporting
requirements outlined above, any Reportable Event that involves solely a
probable violation of the Stark Law should be submitted by Progenity to the
Centers for Medicare & Medicaid Services (CMS) through the self-referral
disclosure protocol (SRDP), with a copy to the OIG. If Progenity identifies a
probable violation of the Stark Law and repays the applicable Overpayment
directly to the CMS contractor, then Progenity is not required by this Section
III.K to submit the Reportable Event to CMS through the SRDP.

IV. SUCCESSOR LIABILITY

In the event that, after the Effective Date, Progenity proposes to (a) sell any
or all of its business, business units, or locations (whether through a sale of
assets, sale of stock, or other type of transaction) relating to the furnishing
of items or services that may be reimbursed by a Federal health care program; or
(b) purchase or establish a new business, business unit, or location relating to
the furnishing of items or services that may be reimbursed by a Federal health
care program, the CIA shall be binding on the purchaser of any business,
business unit, or location and any new business, business unit, or location (and
all Covered Persons at each new business, business unit, or location) shall be
subject to the applicable requirements of this CIA, unless otherwise determined
and agreed to in writing by OIG. Progenity shall give notice of such sale or
purchase to OIG within 30 days following the closing of the transaction.

 

Progenity, Inc.

Corporate Integrity Agreement

 

20



--------------------------------------------------------------------------------

If, in advance of a proposed sale or proposed purchase, Progenity wishes to
obtain a determination by OIG that the proposed purchaser or the proposed
acquisition will not be subject to the requirements of the CIA, Progenity must
notify OIG in writing of the proposed sale or purchase at least 30 days in
advance. This notification shall include a description of the business, business
unit, or location to be sold or purchased, a brief description of the terms of
the transaction and, in the case of a proposed sale, the name and contact
information of the prospective purchaser.

V. IMPLEMENTATION AND ANNUAL REPORTS

A. Implementation Report

Within 120 days after the Effective Date, Progenity shall submit a written
report to OIG summarizing the status of its implementation of the requirements
of this CIA (Implementation Report). The Implementation Report shall, at a
minimum, include:

1. the name, business address, business phone number, and position description
of the Compliance Officer required by Section III.A, and a summary of other
noncompliance job responsibilities the Compliance Officer may have;

2. the names and positions of the members of the Compliance Committee required
by Section III.A;

3. the names of the Board members who are responsible for satisfying the Board
compliance obligations described in Section III.A.3;

4. the names and positions of the Certifying Employees required by Section
III.A.4 and a copy of the written process for Certifying Employees to follow in
order to complete the certification required by Section III.A.4;

5. a list of all Policies and Procedures required by Section III.B;

6. the Training Plan required by Section III.C.1 and a description of the Board
training required by Section III.C.2 (including a summary of the topics covered,
the length of the training, and when the training was provided);

 

Progenity, Inc.

Corporate Integrity Agreement

 

21



--------------------------------------------------------------------------------

7. a description of (a) the Focus Arrangements Tracking System required by
Section III.D.1.a, (b) the internal review and approval process required by
Section III.D.1.g; and (c) the tracking and monitoring procedures and other
Focus Arrangements Procedures required by Section III.D.1;

8. the following information regarding the IRO(s): (a) identity, address, and
phone number; (b) a copy of the engagement letter; (c) information to
demonstrate that the IRO has the qualifications outlined in Appendix A to this
CIA; and (d) a certification from the IRO regarding its professional
independence and objectivity with respect to Progenity or that it does not have
a prohibited relationship with Progenity as set forth in Section III.E.4, that
includes a summary of all current and prior engagements or relationships between
Progenity and the IRO, as applicable;

9. a description of the risk assessment and internal review process required by
Section III.F;

10. a description of the Disclosure Program required by Section III.G;

11. a description of the Ineligible Persons screening and removal process
required by Section III.H;

12. a copy of Progenity’s policies and procedures regarding the identification,
quantification and repayment of Overpayments required by Section III.J;

13. a description of Progenity’s corporate structure, including identification
of any individual owners in addition to its parent and sister companies,
subsidiaries, and their respective lines of business;

14. a list of all of Progenity’s locations (including locations and mailing
addresses), the corresponding name under which each location is doing business,
and each location’s Medicare and state Medicaid program provider number(s)
and/or supplier number(s); and

15. the certifications required by Section V.C.

 

Progenity, Inc.

Corporate Integrity Agreement

 

22



--------------------------------------------------------------------------------

B. Annual Reports

Progenity shall submit to OIG a report on its compliance with the CIA
requirements for each of the five Reporting Periods (Annual Report). Each Annual
Report shall include, at a minimum, the following information:

1. any change in the identity, position description, or other noncompliance job
responsibilities of the Compliance Officer; a current list of the Compliance
Committee members, a current list of the Board members who are responsible for
satisfying the Board compliance obligations, and a current list of the
Certifying Employees, along with the identification of any changes made during
the Reporting Period to the Compliance Committee, Board, and Certifying
Employees;

2. a description of any changes to the written process for Certifying Employees
to follow in order to complete the certification required by Section III.A.4;

3. the dates of each report made by the Compliance Officer to the Board (written
documentation of such reports shall be made available to OIG upon request);

4. the Board resolution required by Section III.A.3 and a description of the
documents and other materials reviewed by the Board, as well as any additional
steps taken, in its oversight of the compliance program and in support of making
the resolution;

5. a list of any new or revised Policies and Procedures developed during the
Reporting Period;

6. a description of any changes to Progenity’s Training Plan developed pursuant
to Section III.C, and a summary of any Board training provided during the
Reporting Period;

7. a description of (a) any changes to the Focus Arrangements Tracking System
required by Section III.D.1.a; (b) any changes to the internal review and
approval process required by Section III.D.1.g; and (c) any changes to the
tracking and monitoring procedures and other Arrangements Procedures required by
Section III.D.1;

 

Progenity, Inc.

Corporate Integrity Agreement

 

23



--------------------------------------------------------------------------------

8. a complete copy of all reports prepared pursuant to Section III.E and
Progenity’s response to the reports, along with corrective action plan(s)
related to any issues raised by the reports, including Progenity’s determination
of whether the CMS overpayment rule requires the repayment of an extrapolated
Overpayment (as defined in Appendix B);

9. a certification from the IRO regarding its professional independence and
objectivity with respect to Progenity or that the IRO does not have a prohibited
relationship with Progenity, as described in Section III.E.4, including a
summary of all current and prior engagements or relationships between Progenity
and the IRO, as applicable;

10. a description of any changes to the risk assessment and internal review
process required by Section III.F, including the reasons for such changes;

11. a summary of the following components of the risk assessment and internal
review process during the Reporting Period: (a) work plans developed,
(b) internal audits performed, (c) corrective action plans developed in response
to internal audits, and (d) steps taken to track the implementation of the
corrective action plans. Copies of any work plans, internal audit reports, and
corrective actions plans shall be made available to OIG upon request;

12. a summary of the disclosures in the disclosure log required by Section III.G
that: (a) relate to Federal health care programs; or (b) involve allegations of
conduct that may involve illegal remuneration or inappropriate referrals in
violation of the Anti-Kickback Statute or Stark law (the complete disclosure log
shall be made available to OIG upon request);

13. a description of any changes to the Ineligible Persons screening and removal
process required by Section III.H, including the reasons for such changes;

14. a summary describing any ongoing investigation or legal proceeding required
to have been reported pursuant to Section III.I. The summary shall include a
description of the allegation, the identity of the investigating or prosecuting
agency, and the status of such investigation or legal proceeding;

 

Progenity, Inc.

Corporate Integrity Agreement

 

24



--------------------------------------------------------------------------------

15. a description of any changes to the Overpayment policies and procedures
required by Section III.J, including the reasons for such changes;

16. a summary of Reportable Events (as defined in Section III.K) identified
during the Reporting Period;

17. a description of all changes to the most recently provided list of
Progenity’s locations (including addresses) as required by Section V.A.14;

18. a description of any changes to Progenity’s corporate structure, including
any individual owners, parent and sister companies, subsidiaries, and their
respective lines of business; and

19. the certifications required by Section V.C.

The first Annual Report shall be received by OIG no later than 60 days after the
end of the first Reporting Period. Subsequent Annual Reports shall be received
by OIG no later than the anniversary date of the due date of the first Annual
Report.

C. Certifications

1. Certifying Employees. In each Annual Report, Progenity shall include the
certifications of Certifying Employees as required by Section III.A.4;

2. Compliance Officer and Chief Executive Officer. The Implementation Report and
each Annual Report shall include a certification by the Compliance Officer and
Chief Executive Officer that:

 

  a.

to the best of his or her knowledge, except as otherwise described in the
report, Progenity is in compliance with all of the requirements of this CIA;

 

  b.

to the best of his or her knowledge, Progenity has implemented procedures
reasonably designed to ensure that all Focus Arrangements do not violate the
Anti-Kickback Statute and Stark Law, including the Focus Arrangements Procedures
required in Section III.D of the CIA;

 

Progenity, Inc.

Corporate Integrity Agreement

 

25



--------------------------------------------------------------------------------

  c.

to the best of his or her knowledge, Progenity has fulfilled the requirements
for New and Renewed Focus Arrangements under Section III.D.2 of the CIA;

 

  d.

he or she has reviewed the report and has made reasonable inquiry regarding its
content and believes that the information in the report is accurate and
truthful; and

 

  e.

he or she understands that the certification is being provided to and relied
upon by the United States.

3. Chief Financial Officer. The first Annual Report shall include a
certification by the Chief Financial Officer that, to the best of his or her
knowledge, Progenity has complied with its obligations under the Settlement
Agreement: (a) not to resubmit to any Federal health care program payors any
previously denied claims related to the Covered Conduct addressed in the
Settlement Agreement, and not to appeal any such denials of claims; (b) not to
charge to or otherwise seek payment from federal or state payors for unallowable
costs (as defined in the Settlement Agreement); (c) to identify and adjust any
past charges or claims for unallowable costs; and (d) he or she understands that
the certification is being provided to and relied upon by the United States.

D. Designation of Information

Progenity shall clearly identify any portions of its submissions that it
believes are trade secrets, or information that is commercial or financial and
privileged or confidential, and therefore potentially exempt from disclosure
under the Freedom of Information Act (FOIA), 5 U.S.C. § 552. Progenity shall
refrain from identifying any information as exempt from disclosure if that
information does not meet the criteria for exemption from disclosure under FOIA.

VI. NOTIFICATIONS AND SUBMISSION OF REPORTS

Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:

 

Progenity, Inc.

Corporate Integrity Agreement

 

26



--------------------------------------------------------------------------------

OIG:

Administrative and Civil Remedies Branch

Office of Counsel to the Inspector General

Office of Inspector General

U.S. Department of Health and Human Services

Cohen Building, Room 5527

330 Independence Avenue, S.W.

Washington, DC 20201

Telephone: 202.619.2078

Facsimile: 202.205.0604

Progenity:

Hutan Hashemi

Chief Compliance Officer

Progenity, Inc.

4330 La Jolla Village Drive, Suite 200

San Diego, CA 92122

Unless otherwise specified, all notifications and reports required by this CIA
may be made by overnight mail, hand delivery, or other means, provided that
there is proof that such notification was received. For purposes of this
requirement, internal facsimile confirmation sheets do not constitute proof of
receipt. Upon request by OIG, Progenity may be required to provide OIG with an
additional copy of each notification or report required by this CIA, in OIG’s
requested format (electronic or paper).

VII. OIG INSPECTION, AUDIT, AND REVIEW RIGHTS

In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may conduct interviews,
examine and/or request copies of Progenity’s books, records, and other documents
and supporting materials, and conduct on-site reviews of any of Progenity’s
locations for the purpose of verifying and evaluating: (a) Progenity’s
compliance with the terms of this CIA; and (b) Progenity’s compliance with the
requirements of the Federal health care programs. The

 

Progenity, Inc.

Corporate Integrity Agreement

 

27



--------------------------------------------------------------------------------

documentation described above shall be made available by Progenity to OIG or its
duly authorized representative(s) at all reasonable times for inspection, audit,
and/or reproduction. Furthermore, for purposes of this provision, OIG or its
duly authorized representative(s) may interview any of Progenity’s owners,
employees, contractors, and directors who consent to be interviewed at the
individual’s place of business during normal business hours or at such other
place and time as may be mutually agreed upon between the individual and OIG.
Progenity shall assist OIG or its duly authorized representative(s) in
contacting and arranging interviews with such individuals upon OIG’s request.
Progenity’s owners, employees, contractors, and directors may elect to be
interviewed with or without a representative of Progenity present.

VIII. DOCUMENT AND RECORD RETENTION

Progenity shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs and to compliance with this
CIA for six years (or longer if otherwise required by law) from the Effective
Date.

IX. DISCLOSURES

Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify Progenity prior to any release by OIG of
information submitted by Progenity pursuant to its obligations under this CIA
and identified upon submission by Progenity as trade secrets, or information
that is commercial or financial and privileged or confidential, under the FOIA
rules. With respect to such releases, Progenity shall have the rights set forth
at 45 C.F.R. § 5.42(a).

X. BREACH AND DEFAULT PROVISIONS

Progenity is expected to fully and timely comply with all of its CIA
obligations.

A. Stipulated Penalties for Failure to Comply with Certain Obligations

As a contractual remedy, Progenity and OIG hereby agree that failure to comply
with certain obligations as set forth in this CIA may lead to the imposition of
the following monetary penalties (hereinafter referred to as “Stipulated
Penalties”) in accordance with the following provisions.

 

Progenity, Inc.

Corporate Integrity Agreement

 

28



--------------------------------------------------------------------------------

1. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) per obligation for each day Progenity fails
to establish, implement or comply with any of the following obligations as
described in Sections III:

 

  a.

a Compliance Officer;

 

  b.

a Compliance Committee;

 

  c.

the Board compliance obligations as required by Section III.A.3.;

 

  d.

the management certification obligations and the development and implementation
of a written process for Certifying Employees, as required by Section III.A.4;

 

  e.

written Policies and Procedures;

 

  f.

the development of a written training plan and the training and education of
Covered Persons, Arrangements Covered Persons, and Board members;

 

  g.

the Focus Arrangements Procedures and/or Focus Arrangements Requirements;

 

  h.

a risk assessment and internal review process;

 

  i.

a Disclosure Program;

 

  j.

Ineligible Persons screening and removal requirements;

 

  k.

notification of Government investigations or legal proceedings;

 

  l.

policies and procedures regarding the repayment of Overpayments; and

 

Progenity, Inc.

Corporate Integrity Agreement

 

29



--------------------------------------------------------------------------------

  m.

reporting of Reportable Events.

2. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Progenity fails to engage and
use an IRO, as required by Section III.E, Appendix A, Appendix B, or Appendix C.

3. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Progenity fails to timely
submit (a) a complete Implementation Report or Annual Report, (b) a
certification to OIG in accordance with the requirements of Section V, or (c) a
complete response to any request for information from OIG.

4. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Progenity fails to submit any
Arrangements Review Report in accordance with the requirements of Section III.E
and Appendix B.

5. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Progenity fails to submit any
Claims Review Report in accordance with the requirements of Section III.E and
Appendix C or fails to repay any Overpayment identified by the IRO as required
by Appendix C.

6. A Stipulated Penalty of $1,500 for each day Progenity fails to grant access
as required in Section VII. (This Stipulated Penalty shall begin to accrue on
the date Progenity fails to grant access.)

7. A Stipulated Penalty of $50,000 for each false certification submitted by or
on behalf of Progenity as part of its Implementation Report, any Annual Report,
additional documentation to a report (as requested by the OIG), or otherwise
required by this CIA.

8. A Stipulated Penalty of $2,500 for each day Progenity fails to grant the IRO
access to all records and personnel necessary to complete the reviews listed in
Section III.E., and for each day Progenity fails to furnish accurate and
complete records to the IRO, as required by Section III.E and Appendix A.

 

Progenity, Inc.

Corporate Integrity Agreement

 

30



--------------------------------------------------------------------------------

9. A Stipulated Penalty of $1,000 for each day Progenity fails to comply fully
and adequately with any obligation of this CIA. OIG shall provide notice to
Progenity stating the specific grounds for its determination that Progenity has
failed to comply fully and adequately with the CIA obligation(s) at issue and
steps Progenity shall take to comply with the CIA. (This Stipulated Penalty
shall begin to accrue 10 business days after the date Progenity receives this
notice from OIG of the failure to comply.) A Stipulated Penalty as described in
this Subsection shall not be demanded for any violation for which OIG has sought
a Stipulated Penalty under Subsections 1-8 of this Section.

B. Timely Written Requests for Extensions

Progenity may, in advance of the due date, submit a timely written request for
an extension of time to perform any act or file any notification or report
required by this CIA. Notwithstanding any other provision in this Section, if
OIG grants the timely written request with respect to an act, notification, or
report, Stipulated Penalties for failure to perform the act or file the
notification or report shall not begin to accrue until one day after Progenity
fails to meet the revised deadline set by OIG. Notwithstanding any other
provision in this Section, if OIG denies such a timely written request,
Stipulated Penalties for failure to perform the act or file the notification or
report shall not begin to accrue until three business days after Progenity
receives OIG’s written denial of such request or the original due date,
whichever is later. A “timely written request” is defined as a request in
writing received by OIG at least five days prior to the date by which any act is
due to be performed or any notification or report is due to be filed.

C. Payment of Stipulated Penalties

1. Demand Letter. Upon a finding that Progenity has failed to comply with any of
the obligations described in Section X.A and after determining that Stipulated
Penalties are appropriate, OIG shall notify Progenity of: (a) Progenity’s
failure to comply; and (b) OIG’s exercise of its contractual right to demand
payment of the Stipulated Penalties. (This notification shall be referred to as
the “Demand Letter.”)

2. Response to Demand Letter. Within 10 business days after the receipt of the
Demand Letter, Progenity shall either: (a) cure the breach to OIG’s satisfaction
and pay the applicable Stipulated Penalties or (b) request a hearing before an
HHS administrative law judge (ALJ) to dispute OIG’s determination of
noncompliance, pursuant to the agreed upon provisions set forth below in Section
X.E. In the event

 

Progenity, Inc.

Corporate Integrity Agreement

 

31



--------------------------------------------------------------------------------

Progenity elects to request an ALJ hearing, the Stipulated Penalties shall
continue to accrue until Progenity cures, to OIG’s satisfaction, the alleged
breach in dispute. Failure to respond to the Demand Letter in one of these two
manners within the allowed time period shall be considered a material breach of
this CIA and shall be grounds for exclusion under Section X.D.

3. Form of Payment. Payment of the Stipulated Penalties shall be made by
electronic funds transfer to an account specified by OIG in the Demand Letter.

4. Independence from Material Breach Determination. Except as set forth in
Section X.D.1.c, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that Progenity has
materially breached this CIA, which decision shall be made at OIG’s discretion
and shall be governed by the provisions in Section X.D, below.

D. Exclusion for Material Breach of this CIA

1. Definition of Material Breach. A material breach of this CIA means:

 

  a.

a failure by Progenity to report a Reportable Event, take corrective action, or
make the appropriate refunds, as required in Section III.K;

 

  b.

repeated violations or a flagrant violation of any of the obligations under this
CIA, including, but not limited to, the obligations addressed in Section X.A;

 

  c.

a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C; or

 

  d.

a failure to engage and use an IRO in accordance with Section III.E, Appendix A,
Appendix B, or Appendix C.

2. Notice of Material Breach and Intent to Exclude. The parties agree that a
material breach of this CIA by Progenity constitutes an independent basis for

 

Progenity, Inc.

Corporate Integrity Agreement

 

32



--------------------------------------------------------------------------------

Progenity’s exclusion from participation in the Federal health care programs.
The length of the exclusion shall be in the OIG’s discretion, but not more than
five years per material breach. Upon a determination by OIG that Progenity has
materially breached this CIA and that exclusion is the appropriate remedy, OIG
shall notify Progenity of: (a) Progenity’s material breach; and (b) OIG’s intent
to exercise its contractual right to impose exclusion. (This notification shall
be referred to as the “Notice of Material Breach and Intent to Exclude.”)

3. Opportunity to Cure. Progenity shall have 30 days from the date of receipt of
the Notice of Material Breach and Intent to Exclude to demonstrate that:

 

  a.

the alleged material breach has been cured; or

 

  b.

the alleged material breach cannot be cured within the 30 day period, but that:
(i) Progenity has begun to take action to cure the material breach;
(ii) Progenity is pursuing such action with due diligence; and (iii) Progenity
has provided to OIG a reasonable timetable for curing the material breach.

4. Exclusion Letter. If, at the conclusion of the 30-day period, Progenity fails
to satisfy the requirements of Section X.D.3, OIG may exclude Progenity from
participation in the Federal health care programs. OIG shall notify Progenity in
writing of its determination to exclude Progenity. (This letter shall be
referred to as the “Exclusion Letter.”) Subject to the Dispute Resolution
provisions in Section X.E, below, the exclusion shall go into effect 30 days
after the date of Progenity’s receipt of the Exclusion Letter. The exclusion
shall have national effect. Reinstatement to program participation is not
automatic. At the end of the period of exclusion, Progenity may apply for
reinstatement by submitting a written request for reinstatement in accordance
with the provisions at 42 C.F.R. §§ 1001.3001-.3004.

E. Dispute Resolution

1. Review Rights. Upon OIG’s delivery to Progenity of its Demand Letter or of
its Exclusion Letter, and as an agreed-upon contractual remedy for the
resolution of disputes arising under this CIA, Progenity shall be afforded
certain review rights comparable to the ones that are provided in 42 U.S.C. §
1320a-7(f) and 42 C.F.R. Part 1005 as if they applied to the Stipulated
Penalties or exclusion sought pursuant to

 

Progenity, Inc.

Corporate Integrity Agreement

 

33



--------------------------------------------------------------------------------

this CIA. Specifically, OIG’s determination to demand payment of Stipulated
Penalties or to seek exclusion shall be subject to review by an HHS ALJ and, in
the event of an appeal, the HHS Departmental Appeals Board (DAB), in a manner
consistent with the provisions in 42 C.F.R. § 1005.2-1005.21. Notwithstanding
the language in 42 C.F.R. § 1005.2(c), the request for a hearing involving
Stipulated Penalties shall be made within 10 days after receipt of the Demand
Letter and the request for a hearing involving exclusion shall be made within 25
days after receipt of the Exclusion Letter. The procedures relating to the
filing of a request for a hearing can be found at
http://www.hhs.gov/dab/divisions/civil/procedures/divisionprocedures.html.

2. Stipulated Penalties Review. Notwithstanding any provision of Title 42 of the
United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be:
(a) whether Progenity was in full and timely compliance with the obligations of
this CIA for which OIG demands payment; and (b) the period of noncompliance.
Progenity shall have the burden of proving its full and timely compliance and
the steps taken to cure the noncompliance, if any. OIG shall not have the right
to appeal to the DAB an adverse ALJ decision related to Stipulated Penalties. If
the ALJ agrees with OIG with regard to a finding of a breach of this CIA and
orders Progenity to pay Stipulated Penalties, such Stipulated Penalties shall
become due and payable 20 days after the ALJ issues such a decision unless
Progenity requests review of the ALJ decision by the DAB. If the ALJ decision is
properly appealed to the DAB and the DAB upholds the determination of OIG, the
Stipulated Penalties shall become due and payable 20 days after the DAB issues
its decision.

3. Exclusion Review. Notwithstanding any provision of Title 42 of the United
States Code or Title 42 of the Code of Federal Regulations, the only issues in a
proceeding for exclusion based on a material breach of this CIA shall be whether
Progenity was in material breach of this CIA and, if so, whether:

 

  a.

Progenity cured such breach within 30 days of its receipt of the Notice of
Material Breach; or

 

  b.

the alleged material breach could not have been cured within the 30 day period,
but that, during the 30 day period following Progenity’s receipt of the Notice
of Material Breach: (i) Progenity had begun to take action to cure the

 

Progenity, Inc.

Corporate Integrity Agreement

 

34



--------------------------------------------------------------------------------

  material breach; (ii) Progenity pursued such action with due diligence; and
(iii) Progenity provided to OIG a reasonable timetable for curing the material
breach.

For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for Progenity, only after a
DAB decision in favor of OIG. Progenity’s election of its contractual right to
appeal to the DAB shall not abrogate OIG’s authority to exclude Progenity upon
the issuance of an ALJ’s decision in favor of OIG. If the ALJ sustains the
determination of OIG and determines that exclusion is authorized, such exclusion
shall take effect 20 days after the ALJ issues such a decision, notwithstanding
that Progenity may request review of the ALJ decision by the DAB. If the DAB
finds in favor of OIG after an ALJ decision adverse to OIG, the exclusion shall
take effect 20 days after the DAB decision. Progenity shall waive its right to
any notice of such an exclusion if a decision upholding the exclusion is
rendered by the ALJ or DAB. If the DAB finds in favor of Progenity, Progenity
shall be reinstated effective on the date of the original exclusion.

4. Finality of Decision. The review by an ALJ or DAB provided for above shall
not be considered to be an appeal right arising under any statutes or
regulations. Consequently, the parties to this CIA agree that the DAB’s decision
(or the ALJ’s decision if not appealed) shall be considered final for all
purposes under this CIA.

XI. EFFECTIVE AND BINDING AGREEMENT

Progenity and OIG agree as follows:

A. This CIA shall become final and binding on the date the final signature is
obtained on the CIA.

B. This CIA constitutes the complete agreement between the parties and may not
be amended except by written consent of the parties to this CIA.

C. OIG may agree to a suspension of Progenity’s obligations under this CIA based
on a certification by Progenity that it is no longer providing health care items
or services that will be billed to any Federal health care program and it does
not have any ownership or control interest, as defined in 42 U.S.C. §1320a-3, in
any entity that bills any Federal health care program. If Progenity is relieved
of its CIA obligations,

 

Progenity, Inc.

Corporate Integrity Agreement

 

35



--------------------------------------------------------------------------------

Progenity shall be required to notify OIG in writing at least 30 days in advance
if Progenity plans to resume providing health care items or services that are
billed to any Federal health care program or to obtain an ownership or control
interest in any entity that bills any Federal health care program. At such time,
OIG shall evaluate whether the CIA will be reactivated or modified.

D. All requirements and remedies set forth in this CIA are in addition to and do
not affect (1) Progenity’s responsibility to follow all applicable Federal
health care program requirements or (2) the government’s right to impose
appropriate remedies for failure to follow applicable Federal health care
program requirements.

E. The undersigned Progenity signatories represent and warrant that they are
authorized to execute this CIA. The undersigned OIG signatories represent that
they are signing this CIA in their official capacities and that they are
authorized to execute this CIA.

F. This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA.
Electronically-transmitted copies or facsimiles of signatures shall constitute
acceptable, binding signatures for purposes of this CIA.

 

Progenity, Inc.

Corporate Integrity Agreement

 

36



--------------------------------------------------------------------------------

ON BEHALF OF PROGENITY

 

/s/ Clarke Neumann

    July 21, 2020                     Clarke Neumann     DATE General Counsel,
Progenity    

/s/ Jonathan M. Phillips

    July 21, 2020                     Jonathan M. Phillips     DATE M. Kendall
Day     Gibson, Dunn & Crutcher LLP     Counsel for Progenity    

 

Progenity, Inc.

Corporate Integrity Agreement

 

37



--------------------------------------------------------------------------------

ON BEHALF OF THE OFFICE OF INSPECTOR GENERAL

OF THE DEPARTMENT OF HEALTH AND HUMAN SERVICES

 

/s/ Lisa M. Re

    July 20, 2020                     LISA M. RE     DATE Assistant Inspector
General for Legal Affairs     Office of Inspector General     U.S. Department of
Health and Human Services    

/s/ Tamar Terzian

    July 21, 2020                     TAMAR TERZIAN     DATE Senior Counsel    
Office of Inspector General     U.S. Department of Health and Human Services    

 

Progenity, Inc.

Corporate Integrity Agreement

 

38



--------------------------------------------------------------------------------

APPENDIX A

INDEPENDENT REVIEW ORGANIZATION

This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.E of the CIA.

A. IRO Engagement

1. Progenity shall engage an IRO to perform the Claims Review that possesses the
qualifications set forth in Paragraph B, below, to perform the responsibilities
in Paragraph C, below. The IRO shall conduct the Claims Review in a
professionally independent and objective fashion, as set forth in Paragraph E.

2. Progenity shall engage an IRO to perform the Arrangements Review that
possesses the qualifications set forth in Paragraph B, below, to perform the
responsibilities in Paragraph C, below. The IRO shall not have a prohibited
relationship to Progenity as set forth in Paragraph F.

3. Within 30 days after OIG receives the information identified in Section V.A.8
of the CIA or any additional information submitted by Progenity in response to a
request by OIG, whichever is later, OIG will notify Progenity if the IRO is
unacceptable. Absent notification from OIG that the IRO is unacceptable,
Progenity may continue to engage the IRO.

4. If Progenity engages a new IRO during the term of the CIA, that IRO must also
meet the requirements of this Appendix. If a new IRO is engaged, Progenity shall
submit the information identified in Section V.A.8 of the CIA to OIG within 30
days of engagement of the IRO. Within 30 days after OIG receives this
information or any additional information submitted by Progenity at the request
of OIG, whichever is later, OIG will notify Progenity if the IRO is
unacceptable. Absent notification from OIG that the IRO is unacceptable,
Progenity may continue to engage the IRO.

B. IRO Qualifications

The IRO shall:

1. assign individuals to conduct the Arrangements Review who are knowledgeable
in the requirements of the Anti-Kickback Statute and the Stark Law and

 

Progenity, Inc. CIA

Appendix A

1



--------------------------------------------------------------------------------

the regulations and other guidance documents related to these statutes;

2. possess expertise in fair market valuation issues or have the ability to
associate a valuation firm to assist in conducting the transactions review
component of the Arrangements Review;

3. assign individuals to conduct the Claims Review who have expertise in the
Medicare and state Medicaid program requirements applicable to the claims being
reviewed;

4. assign individuals to design and select the Claims Review sample who are
knowledgeable about the appropriate statistical sampling techniques;

5. assign individuals to conduct the coding review portions of the Claims Review
who have a nationally recognized coding certification and who have maintained
this certification (e.g., completed applicable continuing education
requirements);

6. assign licensed nurses or physicians with relevant education, training and
specialized expertise (or other licensed health care professionals acting within
their scope of practice and specialized expertise) to make the medical necessity
determinations required by the Claims Review; and

7. have sufficient staff and resources to conduct the reviews required by the
CIA on a timely basis.

C. IRO Responsibilities

The IRO shall:

1. perform each Arrangements Review and Claims Review in accordance with the
specific requirements of the CIA;

2. follow all applicable Medicare and state Medicaid program rules and
reimbursement guidelines in making assessments in the Claims Review;

3. request clarification from the appropriate authority (e.g., Medicare
contractor), if in doubt of the application of a particular Medicare or state
Medicaid program policy or regulation;

 

Progenity, Inc. CIA

Appendix A

2



--------------------------------------------------------------------------------

4. respond to all OIG inquires in a prompt, objective, and factual manner; and

5. prepare timely, clear, well-written reports that include all the information
required by Appendix B and Appendix C (as applicable) to the CIA.

D. Progenity Responsibilities

Progenity shall ensure that the IRO has access to all records and personnel
necessary to complete the reviews listed in Section III.E of this CIA and that
all records furnished to the IRO are accurate and complete.

E. IRO Independence and Objectivity

The IRO engaged to perform the Claims Review must perform the Claims Review in a
professionally independent and objective fashion, as defined in the most recent
Government Auditing Standards issued by the U.S. Government Accountability
Office.

F. IRO Relationship to Progenity

The IRO engaged to perform the Arrangements Review shall not (1) currently
represent or currently be employed or engaged by Progenity or (2) have a current
or prior relationship to Progenity or its owners, officers, or directors that
would cause a reasonable person to question the IRO’s objectivity in performing
the Arrangements Review.

G. Assertions of Privilege

Progenity shall not assert claims of attorney-client privilege in order to avoid
disclosing to OIG information related to or resulting from the IRO’s engagement
to perform the Arrangements Review. Progenity’s engagement letter with the IRO
shall include a provision stating that the IRO agrees not to assert claims of
work product privilege in order to avoid disclosing to OIG information related
to or resulting from its engagement.

H. IRO Removal/Termination

1. Progenity and IRO. If Progenity terminates its IRO or if the IRO withdraws
from the engagement during the term of the CIA, Progenity must submit a notice
explaining (a) its reasons for termination of the IRO or (b) the IRO’s reasons
for

 

Progenity, Inc. CIA

Appendix A

3



--------------------------------------------------------------------------------

its withdrawal to OIG, no later than 30 days after termination or withdrawal.
Progenity must engage a new IRO in accordance with Paragraph A of this Appendix
and within 60 days of termination or withdrawal of the IRO.

2. OIG Removal of IRO. In the event OIG has reason to believe that the IRO does
not possess the qualifications described in Paragraph B, is not independent and
objective as set forth in Paragraph E or has a prohibited relationship as set
forth in paragraph F (as applicable), or has failed to carry out its
responsibilities as described in Paragraph C, OIG shall notify Progenity in
writing regarding OIG’s basis for determining that the IRO has not met the
requirements of this Appendix. Progenity shall have 30 days from the date of
OIG’s written notice to provide information regarding the IRO’s qualifications,
independence, relationship to Progenity or performance of its responsibilities
in order to resolve the concerns identified by OIG. If, following OIG’s review
of any information provided by Progenity regarding the IRO, OIG determines that
the IRO has not met the requirements of this Appendix, OIG shall notify
Progenity in writing that Progenity shall be required to engage a new IRO in
accordance with Paragraph A of this Appendix. Progenity must engage a new IRO
within 60 days of its receipt of OIG’s written notice. The final determination
as to whether or not to require Progenity to engage a new IRO shall be made at
the sole discretion of OIG.

 

Progenity, Inc. CIA

Appendix A

4



--------------------------------------------------------------------------------

APPENDIX B

ARRANGEMENTS REVIEW

The Arrangements Review shall consist of two components: a systems review and a
transactions review. The IRO shall perform all components of each Arrangements
Review. If there are no material changes to Progenity’s systems, processes,
policies, and procedures relating to Arrangements, the Arrangements Systems
Review shall be performed for the first and fourth Reporting Periods. If
Progenity materially changes the Arrangements systems, processes, policies and
procedures, the IRO shall perform an Arrangements Systems Review for the
Reporting Period in which such changes were made in addition to conducting the
systems review for the first and fourth Reporting Periods. The Arrangements
Transactions Review shall be performed annually and shall cover each of the five
Reporting Periods.

A. Arrangements Systems Review. The Arrangements Systems Review shall be a
review of Progenity’s systems, processes, policies, and procedures relating to
the initiation, review, approval, and tracking of Arrangements. Specifically,
the IRO shall review the following:

1. Progenity’s systems, policies, processes, and procedures with respect to
creating and maintaining a centralized tracking system for all existing and new
and renewed Focus Arrangements (Focus Arrangements Tracking System), including a
detailed description of the information captured in the Focus Arrangements
Tracking System;

2. Progenity’s systems, policies, processes, and procedures for documenting the
names and positions of the Arrangements Covered Person(s) involved in the
negotiation, review, and approval of all Focus Arrangements;

3. Progenity’s systems, policies, processes, and procedures for tracking all
remuneration to and from all parties to Focus Arrangements to ensure that the
parties are complying with the financial terms of the Focus Arrangements and
that the Focus Arrangements are commercially reasonable;

4. Progenity’s systems, policies, processes and procedures for documenting all
fair market value determination(s) for any Focus Arrangement, including the fair
market value amount or range and corresponding time period(s), the date(s) of
completion of the fair market valuation(s), the individuals or entities that
determined the fair market value

 

Progenity, Inc. CIA

Appendix B

1



--------------------------------------------------------------------------------

amount or range, and the names and positions of the Arrangements Covered
Person(s) involved with the fair market value determination(s);

5. Progenity’s systems, policies, processes, and procedures for tracking service
and activity logs to ensure that parties to the Focus Arrangement are performing
the services required under the applicable Focus Arrangement(s) (if applicable);

6. Progenity’s systems, policies, processes, and procedures for monitoring the
use of leased space, medical supplies, medical devices, equipment, or other
patient care items to ensure that such use is consistent with the terms of the
applicable Focus Arrangement(s) (if applicable);

7. Progenity’s systems, policies, processes, and procedures for initiating
Arrangements, including those policies that identify the individuals with
authority to initiate an Arrangement and that specify the business need or
business rationale required to initiate an Arrangement;

8. Progenity’s systems, policies, processes, and procedures for the internal
review and approval of existing, new and renewed Focus Arrangements, including
those policies that identify the individuals required to approve each type or
category of Focus Arrangement entered into by Progenity, the internal controls
designed to ensure that all required approvals are obtained, the processes for
determining and documenting the business need or business rationale for all
Focus Arrangements, the processes for determining and documenting the fair
market value of the remuneration specified in the Focus Arrangement, and the
processes for ensuring that all Focus Arrangements are subject to a legal review
by counsel with expertise in the Anti-Kickback Statute and Stark Law;

9. the Compliance Officer’s annual review of and reporting to the Compliance
Committee on the Focus Arrangements Tracking System, Progenity’s internal review
and approval process, and other Focus Arrangements systems, process, policies,
and procedures;

10. Progenity’s systems, policies, processes, and procedures for implementing
effective responses when suspected violations of the Anti-Kickback Statute and
Stark Law are discovered, including disclosing Reportable Events and quantifying
and repaying Overpayments when appropriate; and

 

Progenity, Inc. CIA

Appendix B

2



--------------------------------------------------------------------------------

11. Progenity’s systems, policies, processes, and procedures for ensuring that
all new and renewed Focus Arrangements comply with the Focus Arrangements
Requirements set forth in Section III.D.2 of the CIA.

B. Arrangements Systems Review Report. The IRO shall prepare a report based upon
each Arrangements Systems Review performed. The Arrangements Systems Review
Report shall include the following information:

1. a description of the documentation (including policies) reviewed and
personnel interviewed;

2. a detailed description of Progenity’s systems, policies, processes, and
procedures relating to the items identified in Section A.1-11 above;

3. findings and supporting rationale regarding weaknesses in Progenity’s
systems, processes, policies, and procedures relating to Arrangements described
in Section A.1-11 above, if any; and

4. recommendations to improve Progenity’s systems, policies, processes, or
procedures relating to Arrangements described in Section A.1-11 above.

C. Arrangements Transactions Review. The Arrangements Transactions Review shall
consist of a review by the IRO of 25 randomly selected Focus Arrangements that
were entered into or renewed by Progenity during the Reporting Period. The IRO
shall assess whether Progenity has complied with the Focus Arrangements
Procedures and the Focus Arrangements Requirements described in Sections III.D.1
and III.D.2 of the CIA, with respect to the selected Focus Arrangements.

1. The IRO’s assessment with respect to each Focus Arrangement that is subject
to review shall include:

a. verifying that the Focus Arrangement is maintained in Progenity’s centralized
tracking system in a manner that permits the IRO to identify: (i) the parties to
the Focus Arrangement, (ii) the name(s) and position(s) of the Arrangements
Covered Person(s) involved in the negotiation, review, and approval of the Focus
Arrangement; (iii) the relevant terms of the Focus Arrangement (i.e., the items,
services, equipment, or space to be provided, the amount of compensation, the
effective date, the expiration date, etc.); and (iv) the parties’ performance
under the Focus Arrangement (i.e., items or

 

Progenity, Inc. CIA

Appendix B

3



--------------------------------------------------------------------------------

services actually provided, equipment or space actually provided or leased,
amount of payments, dates of payment, etc.);

b. verifying that the Focus Arrangement was subject to the internal review and
approval process (including both a legal and business review) and obtained the
necessary approvals and that such review and approval is appropriately
documented;

c. verifying that the remuneration related to the Focus Arrangement has been
determined in accordance with Progenity’s policies and procedures for
determining and documenting the fair market value of the remuneration, that the
remuneration is properly tracked, and that the parties to the Focus Arrangement
are complying with the financial terms of the Focus Arrangement;

d. verifying that the business need or business rationale for the Focus
Arrangement is specified and is consistent with Progenity’s policies and
procedures;

e. verifying that the service and activity logs are properly completed and
reviewed (if applicable);

f. verifying that leased space, medical supplies, medical devices, and
equipment, and other patient care items are properly monitored (if applicable);
and

g. verifying that the Focus Arrangement satisfies the Focus Arrangements
Requirements of Section III.D.2 of the CIA.

2. For any Focus Arrangement for which the IRO cannot verify compliance with
each of the applicable requirements specified in Section C.1 above, the IRO
shall identify and review the system(s) and process(es) that resulted in the
identified non-compliance and recommend improvements to such system(s) and
process(es). The IRO may need to review additional documentation and/or
interview personnel to identify the system(s) and process(es) that resulted in
the identified non-compliance.

3. If the IRO cannot verify compliance with each of the applicable requirements
specified in Section C.1 above with respect to at least 90% of the Focus
Arrangements subject to the Arrangements Transactions Review, then, at its
discretion, within 60 days of receipt of the Arrangements Transactions Review
Report, the OIG may require the IRO to select an additional sample of Focus
Arrangements, not to exceed the number of Focus Arrangements initially reviewed
by the IRO, that will be subject to the Arrangements Transactions Review
(Additional Transactions Review) and complete and

 

Progenity, Inc. CIA

Appendix B

4



--------------------------------------------------------------------------------

submit to Progenity and OIG an Additional Transactions Review Report that
includes the information specified in Section D below, within 60 days of the
date the OIG notifies Progenity and its IRO that an Additional Transactions
Review will be required.

D. Arrangements Transactions Review Report. The IRO shall prepare a report based
on each Arrangements Transactions Review performed. The Arrangements
Transactions Review Report shall include the following information:

1. Review Methodology.

 

  a.

Review Protocol. A description of the process used by the IRO to identify the
Focus Arrangements subject to review in the Arrangements Transactions Review.

 

  b.

Sources of Data. A full description of the documentation and other information
relied upon by the IRO in performing the Arrangements Transactions Review.

 

  c.

Supplemental Materials. The IRO shall request all documentation and materials
required for its review of the Focus Arrangements selected as part of the
Arrangements Transactions Review and Progenity shall furnish such documentation
and materials to the IRO prior to the IRO initiating its review of the Focus
Arrangements. If the IRO accepts any supplemental documentation or materials
from Progenity after the IRO has completed its initial review of the Focus
Arrangements (Supplemental Materials), the IRO shall identify in the
Arrangements Transactions Review Report the Supplemental Materials, the date the
Supplemental Materials were accepted, and the relative weight the IRO gave to
the Supplemental Materials in its review. In addition, the IRO shall include a
narrative in the Arrangements Transactions Review Report describing the process
by which the Supplemental Materials were accepted and the IRO’s reasons for
accepting the Supplemental Materials.

2. Review Findings. The IRO’s findings with respect to whether Progenity has
complied with the Focus Arrangements Procedures and Focus Arrangements
Requirements with respect to each of the randomly selected Focus Arrangements
reviewed by the IRO, including findings for each item listed in Sections C.1.a-g
above.

 

Progenity, Inc. CIA

Appendix B

5



--------------------------------------------------------------------------------

In addition, as applicable, the Arrangements Transactions Review Report shall
include the IRO’s recommendations as required by Section C.2 above.

3. Names and Credentials. The names and credentials of the individuals who
conducted the Arrangements Systems Review and the Arrangements Transactions
Review.

 

Progenity, Inc. CIA

Appendix B

6



--------------------------------------------------------------------------------

APPENDIX C

CLAIMS REVIEW

A. Claims Review. The IRO shall perform the Claims Review annually to cover each
of the five Reporting Periods. The IRO shall perform all components of each
Claims Review.

1. Definitions. For the purposes of the Claims Review, the following definitions
shall be used:

 

  a.

Overpayment: The amount of money Progenity has received in excess of the amount
due and payable under Medicare, any state Medicaid program requirements, or
TriCare, as determined by the IRO in connection with the Claims Review performed
under this Appendix C.

 

  b.

Paid Claim: A claim submitted by Progenity and for which Progenity has received
reimbursement from the Medicare program, a state Medicaid program, or TriCare.

 

  c.

Population: The Population shall be defined as all Paid Claims during the
12-month period covered by the Claims Review.

2. Claims Review Sample. The IRO shall randomly select and review a sample of
100 Paid Claims (Claims Review Sample). The Paid Claims shall be reviewed based
on the supporting documentation available at Progenity’s office or under
Progenity’s control and applicable Medicare and state Medicaid program
requirements to determine whether the medical necessity of the items and
services furnished was appropriately documented, and whether the claim was
correctly coded, submitted, and reimbursed. For each Paid Claim in the Claims
Review Sample that results in an Overpayment, the IRO shall review the system(s)
and process(es) that generated the Paid Claim and identify any problems or
weaknesses that may have resulted in the identified Overpayments. The IRO shall
provide its observations and recommendations on suggested improvements to the
system(s) and the process(es) that generated the Paid Claim.

3. Other Requirements.

 

  a.

Supplemental Materials. The IRO shall request all documentation and materials
required for its review of the Paid Claims in the Claims Review Sample and
Progenity shall furnish such documentation and materials to the IRO prior to the
IRO initiating its review of the Claims Review Sample. If the IRO accepts any

 

Progenity, Inc. CIA

Appendix C

1



--------------------------------------------------------------------------------

  supplemental documentation or materials from Progenity after the IRO has
completed its initial review of the Claims Review Sample (Supplemental
Materials), the IRO shall identify in the Claims Review Report the Supplemental
Materials, the date the Supplemental Materials were accepted, and the relative
weight the IRO gave to the Supplemental Materials in its review. In addition,
the IRO shall include a narrative in the Claims Review Report describing the
process by which the Supplemental Materials were accepted and the IRO’s reasons
for accepting the Supplemental Materials.

 

  b.

Paid Claims without Supporting Documentation. Any Paid Claim for which Progenity
cannot produce documentation shall be considered an error and the total
reimbursement received by Progenity for such Paid Claim shall be deemed an
Overpayment. Replacement sampling for Paid Claims with missing documentation is
not permitted.

 

  c.

Use of First Samples Drawn. For the purposes of the Claims Review Sample
discussed in this Appendix, the first set of Paid Claims selected shall be used
(i.e., it is not permissible to generate more than one list of random samples
and then select one for use with the Claims Review Sample).

4. Repayment of Identified Overpayments. Progenity shall repay within 60 days
the Overpayment(s) identified by the IRO in the Claims Review Sample, in
accordance with the requirements of 42 U.S.C. § 1320a-7k(d) and any applicable
regulations or Centers for Medicare and Medicaid Services (CMS) guidance (the
“CMS overpayment rule”). If Progenity determines that the CMS overpayment rule
requires that an extrapolated Overpayment be repaid, Progenity shall repay that
amount at the mean point estimate as calculated by the IRO. Progenity shall make
available to OIG all documentation that reflects the refund of the
Overpayment(s) to the payor. OIG, in its sole discretion, may refer the findings
of the Claims Review Sample (and any related work papers) received from
Progenity to the appropriate Medicare or state Medicaid program contractor for
appropriate follow up by the payor.

B. Claims Review Report. The IRO shall prepare a Claims Review Report as
described in this Appendix for each Claims Review performed. The following
information shall be included in the Claims Review Report.

1. Claims Review Methodology.

 

  a.

Claims Review Population. A description of the Population subject to the Claims
Review.

 

Progenity, Inc. CIA

Appendix C

2



--------------------------------------------------------------------------------

  b.

Claims Review Objective. A clear statement of the objective intended to be
achieved by the Claims Review.

 

  c.

Source of Data. A description of (1) the process used to identify Paid Claims in
the Population and (2) the specific documentation relied upon by the IRO when
performing the Claims Review (e.g., medical records, physician orders,
certificates of medical necessity, requisition forms, local medical review
policies (including title and policy number), CMS program memoranda (including
title and issuance number), Medicare carrier or intermediary manual or bulletins
(including issue and date), other policies, regulations, or directives).

 

  d.

Review Protocol. A narrative description of how the Claims Review was conducted
and what was evaluated.

 

  e.

Supplemental Materials. A description of any Supplemental Materials as required
by A.3.a., above.

2. Statistical Sampling Documentation.

 

  a.

A copy of the printout of the random numbers generated by the “Random Numbers”
function of the statistical sampling software used by the IRO.

 

  b.

A description or identification of the statistical sampling software package
used by the IRO.

3. Claims Review Findings.

 

  a.

Narrative Results.

 

  i.

A description of Progenity’s billing and coding system(s), including the
identification, by position description, of the personnel involved in coding and
billing.

 

  ii.

A description of controls in place at Progenity to ensure that all items and
services billed to Medicare or a state Medicaid program are medically necessary
and appropriately documented.

 

  iii.

A narrative explanation of the IRO’s findings and supporting rationale
(including reasons for errors, patterns noted, etc.)

 

Progenity, Inc. CIA

Appendix C

3



--------------------------------------------------------------------------------

  regarding the Claims Review, including the results of the Claims Review
Sample.

 

  b.

Quantitative Results.

 

  i.

Total number and percentage of instances in which the IRO determined that the
coding of the Paid Claims submitted by Progenity differed from what should have
been the correct coding and in which such difference resulted in an Overpayment
to Progenity.

 

  ii.

Total number and percentage of instances in which the IRO determined that a Paid
Claim was not appropriately documented and in which such documentation errors
resulted in an Overpayment to Progenity.

 

  iii.

Total number and percentage of instances in which the IRO determined that a Paid
Claim was for items or services that did not have appropriate documentation of
medical necessity and resulted in an Overpayment to Progenity.

 

  iv.

Total dollar amount of all Overpayments in the Claims Review Sample.

 

  v.

Total dollar amount of Paid Claims included in the Claims Review Sample.

 

  vi.

Error Rate in the Claims Review Sample. The Error Rate shall be calculated by
dividing the Overpayment in the Claims Review Sample by the total dollar amount
associated with the Paid Claims in the Claims Review Sample.

 

  vii.

An estimate of the actual Overpayment in the Population at the mean point
estimate.

 

  viii.

A spreadsheet of the Claims Review results that includes the following
information for each Paid Claim: Federal health care program billed, beneficiary
health insurance claim number, date of service, code submitted (e.g., DRG, CPT
code, etc.), code reimbursed, allowed amount reimbursed by payor, correct code
(as determined by the IRO), correct allowed amount (as determined by the IRO),
dollar difference between allowed amount reimbursed by payor and the correct
allowed amount.

 

Progenity, Inc. CIA

Appendix C

4



--------------------------------------------------------------------------------

  c.

Recommendations. The IRO’s report shall include any recommendations for
improvements to Progenity’s billing and coding system or to Progenity’s controls
for ensuring that all items and services billed to Medicare or a state Medicaid
program are medically necessary and appropriately documented, based on the
findings of the Claims Review.

4. Credentials. The names and credentials of the individuals who: (1) designed
the statistical sampling procedures and the review methodology utilized for the
Claims Review and (2) performed the Claims Review.

 

Progenity, Inc. CIA

Appendix C

5